 

Exhibit 10.1

 

PROCESSA PHARMACEUTICALS INC.

EMPLOYMENT AGREEMENT

SEPTEMBER 1, 2018

 

This Employment Agreement is entered into as of the date of the last signature
affixed hereto, by and between Processa Pharmaceuticals Inc., a Delaware
corporation (“Processa”), and James Stanker, (“Employee”).

 

In consideration of the mutual promises and covenants set forth herein, and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, Processa and Employee hereby agree as follows:

 

  1. Position of Employment. Processa will employ the Employee in the position
of Chief Financial Officer (“CFO”) and, as CFO, Employee will report to the
Chief Executive Officer (“CEO”). Processa retains the right to change Employee’s
title, duties, and reporting relationships as may be determined to be in the
best interests of Processa; provided, however, that any such change in
Employee’s duties shall be consistent with Employee’s training, experience, and
qualifications.           The terms and conditions of the Employee’s employment
shall, to the extent not addressed or described in this Employment Agreement, be
governed by Processa’s Policies and Procedures Manual and existing practices. In
the event of a conflict between this Employment Agreement and the Policies and
Procedures Manual or existing practices, the terms of this Agreement shall
govern.         2. Term of Employment. Employee’s employment with Processa shall
begin on September 1, 2018 and shall continue until December 31, 2018, after
which time continued employment shall be on an “at will” basis, unless:

 

  a. Employee’s employment is terminated by either party in accordance with the
terms of Section 5 of this Employment Agreement; or         b. Such term of
employment is extended or shortened by a subsequent agreement duly executed by
each of the parties to this Employment Agreement, in which case such employment
shall be subject to the terms and conditions contained in the subsequent written
agreement.

 

  3. Compensation and Benefits.

 

  a. Base Salary. Employee shall receive an initial base annual salary of
$87,500, subject to review and adjustment from time to time by the Company in
its sole discretion. The annual salary is based on a 50% level of effort.      
  b. Stock Options. Subject to approval by the Processa’s Board of Directors
(the “Board”), and pursuant to the Processa’s 2017 Stock Plan (the “Plan”),
Processa shall grant Employee an option to purchase 316,400 shares of Processa’s
common stock at the fair market value as determined by the Board as of the date
of grant (the “Option”) with a 10-year term. The option shall be an incentive
stock option to the extent permissible under Section 422 of the Internal Revenue
Code. The Option shall vest over a period of 4 years as follows: 25% of the
shares vesting on September 1, 2019 and 1/48th of total shares subject to the
Option shall vest monthly thereafter over the remaining three years of the
vesting period, subject to Employee’s continuous service as of each applicable
date. In the event of the Employee’s termination without cause or termination
for Good Reason prior to September 1, 2019, then 25% of the then-unvested Option
shall immediately vest. In addition, in the event of a Change of Control,
subject to Employee’s continuous service as of the closing of such Sale Event,
all of Employee’s then-unvested Option shall immediately and automatically vest
as of the Closing of such Change of Control Event.           Employee shall also
receive an option to purchase 18,000 shares of Processa’s common stock at the
exercise price as determined by the Board. 9,000 of these shares will vest on
March 1, 2019 and 9,000 will vest on September 1, 2019. The specifics of the
stock options will be described in the Stock Option Agreement and Stock Option
Award provided to the Employee.         c. Incentive and Deferred Compensation.
Employee shall be eligible to participate in all incentive and deferred
compensation programs available to other executives or officers of Processa,
such participation to be in the same form, under the same terms, and to the same
extent that such programs are made available to other such executives or
officers. Nothing in this Employment Agreement shall be deemed to require the
payment of bonuses, awards, or incentive compensation to Employee if such
payment would not otherwise be required under the terms of Processa’s incentive
compensation programs.

 

 

 

 

  d. Employee Benefits. Employee shall be eligible to participate in all
employee benefit plans, policies, programs, or perquisites in which other
Processa executive or officers participate, including the Processa Stock Option
program. The terms and conditions of Employee’s participation in Processa’s
employee benefit plans, policies, programs, or perquisites shall be governed by
the terms of each such plan, policy, or program.

 

  4. Duties and Performance. The Employee acknowledges and agrees that he is
being offered a position of employment by Processa with the understanding that
the Employee possesses a unique set of skills, abilities, and experiences which
will benefit Processa, and he agrees that his continued employment with
Processa, whether during the term of this Employment Agreement or thereafter, is
contingent upon his successful performance of his duties in his position as
noted above, or in such other position to which he may be assigned.

 

  a. General Duties.

 

  1. Employee shall render to the best of the Employee’s ability, on behalf of
the Processa, services to and on behalf of the Processa, and shall undertake
diligently all duties assigned to him by the Processa.         2. Employee shall
devote his time, energy and skill to the performance of the services in which
Processa is engaged, at such time and place as Processa may direct. The Employee
shall not serve on any board of directors of a company or perform any other
activities with a company that presents a conflict of interest and/or would
interfere with Employee’s responsibilities and the performance of Employee’s
duties hereunder. Employees will notify the CEO of service on boards of
directors of companies that are not competitive with the Company, do not
otherwise present a conflict of interest and would not otherwise interfere with
Employee’s responsibilities and the performance of Employee’s duties hereunder.
The Employee is not prohibited from preforming other activities, for
compensation or otherwise, that would not interfere with Employee’s
responsibilities and the performance of Employee’s duties hereunder or present a
conflict of interest.         3. Employee shall faithfully and industriously
assume and perform with skill, care, diligence and attention all
responsibilities and duties connected with his employment on behalf of Processa.
        4. Employee shall have no authority to enter into any contracts binding
upon Processa, or to deliberately create any obligations on the part of
Processa, except as may be specifically authorized by the Board of Directors of
Processa.

 

  b. Specific Duties.         c. To the best of the Employees ability, he will:

 

  1. provide leadership in the development for the continuous evaluation of
short and long-term strategic financial objectives.         2. ensure
credibility of the Accounting and Finance group by providing timely and accurate
analysis of budgets, financial trends and forecasts.         3. direct and
oversee all aspects of the finance & Accounting functions of the organization.  
      4. evaluate and advises on the impact of long-range planning, introduction
of new programs/strategies and regulatory action.         5. manage processes
for financial forecasting, budgets and consolidation and reporting to the
Company.         6. provide executive management with advice on the financial
implications of business activities.         7. provide recommendations to
strategically enhance financial performance and business opportunities.        
8. develop, design and implement effective internal controls over financial
reporting to comply with the requirement of the Sarbanes Oxley Act of 2002.    
    9. understand and mitigate key elements of the company’s risk profile.      
  10. report risk issues to the CEO and audit committee of the Board of
Directors.         11. oversee the SEC financial reporting process.         12.
other duties as assigned.

 

 

 

 

  5. Termination of Employment. Employee’s employment with Processa may be
terminated, prior to the expiration of the term of this Employment Agreement, in
accordance with any of the following provisions:

 

  a. Termination by Employee. The Employee may terminate his employment at any
time during the course of this agreement by giving 4 weeks’ notice in writing to
the Board of Directors of Processa. During the notice period, Employee must
fulfill all his duties and responsibilities set forth above and use his best
efforts to train and support his replacement, if any. Failure to comply with
this requirement may result in Termination for Cause described below, but
otherwise Employee’s salary and benefits will remain unchanged during the
notification period.         b. Termination by Employee for Good Reason. The
Employee may terminate employment with the Company for Good Reason. “Good
Reason” shall mean the occurrence without Employee’s written consent, of one or
more of the following events: (i) the Company reduces Employee’s base salary by
more than 25%, (ii) the Company materially decreases Employee’s
responsibilities, (iii) the Company relocates Employee’s principal place of work
to a location more than fifty (50) miles from the location of Employee’s
principal place of work on the date of this Agreement, or (iv) the Company
materially breaches the terms of this Agreement; provided that no such event
shall constitute Good Reason hereunder unless (a) Employee shall have given
written notice to the Company of Employee’s intent to resign for Good Reason
within 30 days after Employee becomes aware of the occurrence of any such event
(specifying in detail the nature and scope of the event), (b) such event or
occurrence shall not have been cured within 30 days of the Company’s receipt of
such notice, (c) any Termination by Employee for Good Reason following such 30
day cure period must occur no later than the date that is 30 days following the
expiration of such 30 day cure period. Employee’s Termination for Good Reason
shall be treated as involuntary.         c. Termination by Processa without
Cause. Processa may terminate Employee’s employment at any time during the
course of this agreement by giving 4 weeks’ notice in writing to the Employee.
During the notice period, Employee must fulfill all of Employee’s duties and
responsibilities set forth above and use Employee’s best efforts to train and
support Employee’s replacement, if any. Failure of Employee to comply with this
requirement may result in Termination for Cause described below, but otherwise
Employee’s salary and benefits will remain unchanged during the notification
period. Processa, in its sole discretion, may give Employee severance pay in the
amount of the remaining notice period in lieu of actual employment, and nothing
herein shall require Processa to maintain employee in active employment for the
duration of the notice period.         d. Termination by Processa for Cause.
Processa may, at any time and without notice, terminate the Employee for
“cause”. Termination by Processa of the Employee for “cause” shall include but
not be limited to termination based on any of the following grounds: (a) conduct
by Employee that demonstrates Employee’s gross unfitness to serve under
circumstances that materially and adversely affect the Company; (b) fraud,
misappropriation, embezzlement or acts of similar dishonesty; (c) conviction of
a felony involving moral turpitude; (d) illegal use of drugs or excessive use of
alcohol in the workplace; (e) intentional and willful misconduct that may
subject Processa to criminal or civil liability; (f) breach of the Employee’s
duty of loyalty, including the diversion or usurpation of corporate
opportunities properly belonging to Processa; (g) willful disregard of Processa
policies and procedures; and (h) breach of any of the material terms of this
Agreement.         e. Termination by Death or Disability. The Employee’s
employment and rights to compensation under this Employment Agreement shall
terminate if the Employee is unable to perform the duties of his position due to
death or disability lasting more than 90 days, and the Employee’s heirs,
beneficiaries, successors, or assigns shall not be entitled to any of the
compensation or benefits to which Employee is entitled under this Agreement,
except: (a) to the extent specifically provided in this Employment Agreement;
(b) to the extent required by law; or (c) to the extent that such benefit plans
or policies under which Employee is covered provide a benefit to the Employee’s
heirs, beneficiaries, successors, or assigns.         f. Termination of
Employment without Cause or for Good Reason Involving a Change of Control.
Employee’s employment with Processa may be terminated in the event that a Change
in Control occurs which is also a Cash Severance Change in Control (as defined
below), and Employee’s employment with the Company is terminated by the Company
Without Cause or by Employee for Good Reason at any time within the three (3)
month period before the date of such Cash Severance Change in Control or during
the twelve (12) month period following the date of such Cash Severance Change in
Control, Employee will receive severance compensation equal to six months’ of
the highest Base Salary in the calendar year in which the Cash Severance Change
in Control occurs.

 

 

 

 

    For purposes of this Section, “Cash Severance Change in Control” shall mean
and include:

 

  i. Acquisition by any “Person” or “Group” of securities entitled to vote
generally in the election of directors ( “voting securities” ) of the Company
that represent 50% or more of the combined voting power of the Company’s then
outstanding voting securities;         ii. A change in the composition of the
Board occurring within a twelve (12) month period, as a result of which a
majority of the incumbent directors are replaced by directors whose appointment
or election is not endorsed by a majority of the incumbent directors before the
date of the appointment or election;         iii. Merger or consolidation in
which the seller’s shareholders no longer control the surviving entity;        
iv. Sale of substantially all assets to an unrelated entity.

 

  6. Confidentiality. Employee agrees that at all times during Employee’s
employment and following the conclusion of Employee’s employment, whether
voluntary or involuntary, Employee will hold in strictest confidence and not
disclose Confidential Information (as defined below) to anyone who is not also
an employee of Processa or to any employee of Processa.

 

  a. “Confidential Information” shall mean any trade secrets or Processa
proprietary information, including but not limited to manufacturing techniques,
processes, formulas, customer lists, inventions, experimental developments,
research projects, operating methods, cost, pricing, financial data, business
plans and proposals, data and information Processa receives in confidence from
any other party, or any other secret or confidential matters of Processa.
Additionally, Employee will not use any Confidential Information for Employee’s
own benefit or to the detriment of Processa during Employee’s employment or
thereafter. Employee also certifies that employment with Processa does not and
will not breach any agreement or duty that Employee has to anyone concerning
confidential information belonging to others.         b. “Immunity from
Liability for Confidential Disclosure of a Trade Secret to the Government or in
a Court Filing:           (1) Immunity—An individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.      
    (2) Use of Trade Secret Information in Anti-Retaliation Lawsuit—An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual—(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”      

 

  7. Expenses. Processa shall pay or reimburse Employee for any expenses
reasonably incurred by him in furtherance of his duties hereunder, including
expenses for entertainment, travel, meals and hotel accommodations, upon
submission by him of vouchers or receipts maintained and provided to Processa in
compliance with such rules and policies relating thereto as Processa may from
time to time adopt.         8. General Provisions.

 

  a. Notices. All notices and other communications required or permitted by this
Agreement to be delivered by Processa or Employee to the other party shall be
delivered in writing to the address shown below, either personally, by facsimile
transmission or by registered, certified or express mail, return receipt
requested, postage prepaid, shall be sent to the Company at its primary office
location and to Employee at Employee’s address as listed on the Company Payroll,
or at such other address as the Company or Employee may designate by ten days
advance written notice to the other, and shall be deemed given and received as
of actual personal delivery, on the first business day after the date of
delivery shown on any such facsimile transmission or upon the date or actual
receipt shown on any return receipt if registered, certified or express mail is
used, as the case may be.         b. Amendments and Termination; Entire
Agreement. This Agreement may not be amended or terminated except by a writing
executed by all of the parties hereto. This Agreement constitutes the entire
agreement of Processa and Employee relating to the subject matter hereof and
supersedes all prior oral and written understandings and agreements relating to
such subject matter.         c. Successors and Assigns. The rights and
obligations of the parties hereunder are not assignable to another person
without prior written consent; provided, however, that Processa, without
obtaining Employee’s consent, may assign its rights and obligations hereunder to
a wholly-owned subsidiary and provided further that any post-employment
restrictions shall be assignable by Processa to any entity which purchases all
or substantially all of Processa’s assets.

 

 

 

 

  d. Severability; Provisions Subject to Applicable Law. All provisions of this
Agreement shall be applicable only to the extent that they do not violate any
applicable law, and are intended to be limited to the extent necessary so that
they will not render this Agreement invalid, illegal or unenforceable under any
applicable law. If any provision of this Agreement or any application thereof
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of other provisions of this Agreement or of any other
application of such provision shall in no way be affected thereby.         e.
Waiver of Rights. No waiver by Processa or Employee of a right or remedy
hereunder shall be deemed to be a waiver of any other right or remedy or of any
subsequent right or remedy of the same kind.         f. Definitions; Headings;
and Number. A term defined in any part of this Employment Agreement shall have
the defined meaning wherever such term is used herein. The headings contained in
this Agreement are for reference purposes only and shall not affect in any
manner the meaning or interpretation of this Employment Agreement. Where
appropriate to the context of this Agreement, use of the singular shall be
deemed also to refer to the plural, and use of the plural to the singular.      
  g. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original but both of which taken together shall
constitute but one and the same instrument.         h. Governing Laws and Forum.
This Agreement shall be governed by, construed, and enforced in accordance with
the laws of Maryland. The parties hereto further agree that any action brought
to enforce any right or obligation under this Agreement shall be subject to the
exclusive jurisdiction of the courts of Maryland.         i. Indemnification.
The Employee shall be entitled to indemnification to the maximum extent
permitted by applicable law and the Company’s Bylaws with terms no less
favorable than provided to any other Company executive officer and subject to
the terms of any separate written indemnification agreement. At all times during
the Employee’s employment, the Company shall maintain in effect a directors and
officers liability insurance policy with the Employee as a covered officer.

 

All terms in this offer are dependent on the approval of the Processa Board of
Directors. IN WITNESS WHEREOF, Processa Pharmaceuticals, Inc. and Employee have
executed and delivered this Agreement as of the date written below.

 

    Processa Pharmaceuticals, Inc.         James Stanker   By:
                            Name:        Title:  

 

 

 

